DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities:  claims 2-6 recite Security system, however, the claims should recite The security system.  Appropriate correction is required.

Claims 9-10 are objected to because of the following informalities:  claims 9-10 recite Method, however, the claims should recite The method.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  claim 12 recite Computer-readable, however, the claims should recite The non-transitory computer-readable.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 7, a device claim, depends on claim 1, a system claim, making it unclear whether claim 7 is a device claim or system claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claims 8-10, method claims, depends on claim 1, a system claim, making it unclear whether claims 8-10 are method claims or system claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject In this case, claims 11-12, non-transitory computer-readable claims, depends on claim 1, a system claim, making it unclear whether claims 11-12 are non-transitory computer-readable claims or system claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Azzawi (Pub. No.: 2012/0099219 A1).
1) In regard to claim 1, Al-Azzawi discloses the claimed security system fitted in a device forming part of a programmable logic controller and comprising a front face and 
a command element that is actuatable by an operator at least (fig. 1: 100): 
to a first position, in which the device is configured to be in a high-security state (fig. 1: position 3), and 
to a second position, in which the device is configured to be in a low-security state (fig. 1: position 1). 

2) In regard to claim 2 (dependent on claim 1), Al-Azzawi further disclose the security system according to claim 1, wherein the high-security state comprises a configuration of software protection functions of the device (¶0042). 

3) In regard to claim 3 (dependent on claim 1), Al-Azzawi further disclose the security system according to claim 1, wherein the command element is actuatable by an operator manually (fig. 1). 

4) In regard to claim 4 (dependent on claim 3), Al-Azzawi further disclose the security system according to claim 3, wherein the command element comprises a slot allowing a selector to be pivoted between at least the first position and the second position (fig. 1 shows a slot allowing the selector to be moved). 



6) In regard to claim 7 (dependent on claim 1), Al-Azzawi further disclose a device comprising the security system according to claim 1 (¶0021). 

7) In regard to claim 8 (dependent on claim 1), Al-Azzawi further disclose the method for operating the security system according to claim 1, comprising: if the command element is in the first position: verifying whether the security of the device has already been configured, and if not, downloading configuration data specific to the device and configuring the high-security state of the device before use thereof (¶0051). 

8) In regard to claim 9 (dependent on claim 8), Al-Azzawi further disclose the method according to claim 8, wherein the command element of the security system is also actuatable to a third position, in which the device is in a reset state, the method comprising: if the command element is in the third position: actuating the command element to the first position or the second position (fig. 1: position 4). 
	
9) In regard to claim 11 (dependent on claim 8), Al-Azzawi further disclose the computer-readable non-transitory storage medium on which is stored a program for implementing the method according to claim 8 when the program is executed by a 

10) In regard to claim 12 (dependent on claim 9), Al-Azzawi further disclose the computer-readable non-transitory storage medium on which is stored a program for implementing the method according to claim 9 when the program is executed by a computer (it is inherent the device has a processor with software downloaded on the processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Azzawi (Pub. No.: 2012/0099219 A1).

Al-Azzawi does not explicitly disclose the command element is actuatable by an operator by means of a short-range wireless communication with the device. 
However, official notice is being taken that both the concept and advantage is known to actuate a command element via wireless transmission is known in the art, in order to control a device from a remote location.
 
2) In regard to claim 10 (dependent on claim 1), Al-Azzawi further disclose the security system according to claim 1.
Al-Azzawi does not explicitly disclose the actuation of the command element between the first position and the second position requires intermediate passage to the third position. 
However, these limitations are just merely engineering design choice and well known modifications for meeting customer requirements. Therefore, to modify the teachings of Al-Azzawi into these specifics would have been an obvious extension as thought within the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684